UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549FORM 12b-25NOTIFICATION OF LATE FILING SEC FILE NUMBER:000-29219 (Check One):oForm 10-KoForm 20-FoForm 11-KxForm 10-QoForm N-SARoForm N-CSR For Period Ended: March 31, 2016oTransition Report on Form 10-KoTransition Report on Form 20-FoTransition Report on Form 11-KoTransition Report on Form 10-QoTransition Report on Form N-SARFor the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein.If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates:PART I REGISTRANT INFORMATION Viking Investments Group, Inc. Full Name of RegistrantNot ApplicableFormer Name if Applicable1330 Avenue of the Americas, Suite 23 AAddress of Principal Executive Office (Street and Number)New York, NY 10019City, State and Zip CodePART II RULES 12b-25(b) AND (c)If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) (a)The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense;x(b)The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K or Form N-SAR, or portion thereof will be filed on or before the 15th calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and(c)The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable.PART III NARRATIVEState below in reasonable detail the reasons why Forms 10-Q, 10-K, 20-F, 11-K, 10-Q, N-SAR, or the transition report portion thereof, could not be filed within the prescribed time period.The registrant did not obtain all necessary information, the accountants could not complete the required financial statements, and management could not complete the Management's Discussion and Analysis of such financial statements prior to the filing deadline.PART IV OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification Tom Simeo212653-0946(Name)(Area Code)(Telephone Number) (2)Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). Yesx No ¨ (3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? Yes¨ No xIf so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. 2 Viking Investments Group, Inc.(Name of Registrant as Specified in Charter)has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 16, 2016By: /s/ Tom SimeoTom SimeoExecutive Chairman3
